                                                                   Case 2:16-cv-01612-JCM-CWH Document 85 Filed 09/03/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for Bank of America, N.A. Successor by
                                                                 Merger to BAC Home Loans Servicing, LP fka
                                                             8   Countrywide Home Loans Servicing, LP
                                                             9                                UNITED STATES DISTRICT COURT
                                                            10
                                                                                                     DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A., SUCCESSOR BY                Case No.: 2:16-cv-01612-JCM-CWH
                                                                 MERGER    TO  BAC     HOME    LOANS
AKERMAN LLP




                                                            13   SERVICING, LP FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,                          STIPULATION FOR EXTENSION OF
                                                            14
                                                                                 Plaintiff,                         TIME FOR BANK OF AMERICA, N.A.
                                                            15                                                      TO RESPOND TO BFP'S MOTION FOR
                                                                 vs.                                                RECONSIDERATION [ECF NO. 82] AND
                                                            16                                                      FOR BFP INVESTMENTS TO FILE ITS
                                                                 PACIFIC LEGENDS GREEN VALLEY                       REPLY
                                                            17   OWNERS'       ASSOCIATION;      BFP
                                                                 INVESTMENTS 3, LLC;         NEVADA
                                                            18   ASSOCIATION SERVICES, INC.,

                                                            19                   Defendants.
                                                            20
                                                                 BFP INVESTMENTS 3, LLC,
                                                            21
                                                                                 Counter Claimant,
                                                            22
                                                                 vs.
                                                            23
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY
                                                            24   MERGER     TO      BAC  HOME  LOANS
                                                                 SERVICING, LP FKA COUNTRYWIDE
                                                            25   HOME LOANS SERVICING, LP; SVEN
                                                                 STEFFEN, an individual,
                                                            26

                                                            27                   Counter/Cross Defendants.

                                                            28

                                                                                                              1
                                                                   Case 2:16-cv-01612-JCM-CWH Document 85 Filed 09/03/19 Page 2 of 2




                                                             1           Bank of America, N.A., Successor by Merger to BAC Home Loans Servicing, LP fka

                                                             2   Countrywide Home Loans Servicing, LP (BANA) and defendant/counter-claimant BFP Investments

                                                             3   3, LLC (BFP) submit this stipulation to extend the deadline for BANA to oppose BFP's motion for

                                                             4   reconsideration of order granting plaintiff's motion for summary judgment and order denying

                                                             5   defendant's motion for summary judgment (ECF No. 82) for one week to September 13, 2019.

                                                             6           The current deadline for BANA to oppose BFP's motion for reconsideration of order granting

                                                             7   plaintiff's motion for summary judgment and order denying defendant's motion for summary

                                                             8   judgment is September 6, 2019. The continuance is requested because BANA's counsel is currently
                                                             9   drafting briefs in numerous cases and needs additional time to adequately respond to the arguments

                                                            10   in the motions. Additionally, further client approval is required prior to filing this brief.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11           For the same reasons, the parties agree BFP's reply deadline be extended to September 20,
                      LAS VEGAS, NEVADA 89134




                                                            12   2019.
AKERMAN LLP




                                                            13           DATED this 3rd day of September 2019.

                                                            14      AKERMAN LLP                                          KIM GILBERT EBRON
                                                            15
                                                                    /s/ Rex D. Garner                                   /s/ Karen Hanks
                                                            16      MELANIE D. MORGAN, ESQ.                            JACQUELINE A. GILBERT, ESQ.
                                                                    Nevada Bar No. 8215                                Nevada Bar No. 10593
                                                            17      REX D. GARNER, ESQ.                                DIANA S. EBRON, ESQ.
                                                                    Nevada Bar No. 9401                                Nevada Bar No. 10580
                                                            18
                                                                    1635 Village Center Circle, Suite 200              KAREN HANKS, ESQ.
                                                            19      Las Vegas, NV 89134                                Nevada Bar No. 9578
                                                                                                                       7625 Dean Martin Drive, Suite 110
                                                            20      Attorneys for Bank of America, N.A.                Las Vegas, Nevada 89139
                                                                    Successor by Merger to BAC Home
                                                            21      Loans Servicing, LP fka Countrywide                Attorneys for BFP Investments 3, LLC
                                                                    Home Loans Servicing, LP
                                                            22

                                                            23
                                                                         IT IS SO ORDERED.
                                                            24

                                                            25                                          UNITED STATES DISTRICT COURT JUDGE
                                                                                                        Case No.: 2:16-cv-01612-JCM-CWH
                                                            26

                                                            27                                                  September 6, 2019
                                                                                                        DATED: ______________________________
                                                            28

                                                                                                                     2
